Citation Nr: 0841690	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-07 075	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hand and 
knuckle disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a disability 
manifested by numbness of the right arm.

4.  Entitlement to service connection for a disability 
manifested by numbness of the left arm.

5.  Entitlement to service connection for genital warts.

6.  Entitlement to an initial compensable evaluation for 
service-connected hemorrhoids.


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from August 1980 to 
November 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The veteran is living overseas, and the Pittsburgh, 
Pennsylvania, RO has assumed jurisdiction over this foreign 
case.

The issue of entitlement to service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.   


FINDINGS OF FACT

1.  The veteran does not have a current right hand and 
knuckle disability that is causally related to service.

2.  The veteran does not have a current right arm disability 
manifested by numbness that is causally related to service.

3.  The veteran does not have a current left arm disability 
manifested by numbness that is causally related to service.

4.  The veteran does not currently have genital warts that 
are causally related to service.

5.  The veteran's hemorrhoids are no more than moderate.



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right 
hand and knuckle disability are not met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  The criteria to establish service connection for a 
disability manifested by numbness of the right arm are not 
met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  The criteria to establish service connection for a 
disability manifested by numbness of the left arm are not 
met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303 (2008).

4.  The criteria to establish service connection for genital 
warts are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2008).

5.  The criteria for a compensable evaluation for hemorrhoids 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in May 2004, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  
Service connection was subsequently granted for hemorrhoids 
by rating decision in December 2004.  

Although the veteran was not specifically notified of the 
requirements to establish entitlement to an increased rating 
for hemorrhoids, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate newly 
raised or "downstream" issues, such as the claims for 
increased compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in a September 2006 letter that a disability rating 
and effective date would be assigned if any of his claims was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in August 2004.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided on 
appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analyses of the Claims

Service Connection Claims

The veteran seeks service connection for a right hand and 
knuckle disability, disabilities manifested by numbness of 
the arms, and genital warts due to service.  Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and that 
the appeals will be denied.
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran contends that he incurred right hand disability, 
bilateral arm numbness, and genital warts in service and that 
there is evidence in his service treatment records to support 
his claims.  

The veteran's service treatment records reveal that the 
veteran had "wart like" lesions on his penis in January 
1991, and the assessment was condyloma acuminatum.  Genital 
warts were again reported in May 1996.  He complained of 
right hand pain in February 2004.  The veteran noted on his 
March 2004 medical history report that he had periodic 
numbness in his arms, genital warts, and a painful right 
wrist and hand.  His upper extremities and external genitalia 
were normal on medical examination in March 2004.  It was 
noted in April 2004 that he injured his right mid knuckle 
while boxing; x-rays did not show any fracture.

A VA evaluation of the veteran was conducted in August 2004.  
It was noted that the veteran had had genital warts removed 
on several occasions.  Inspection of the genitalia did not 
show any evidence of warts.  The diagnosis was genital warts, 
treated and resolved.  There was no functional impairment.  
Examination of the right hand in August 2004 revealed full 
range of motion of the fingers; x-rays of the hand showed 
soft tissue swelling without evidence of fracture.  The 
diagnosis was history of contusion of the knuckles of the 
right hand due to boxing.  The functional assessment was that 
there was no interference with the normal activities of daily 
living.  

On VA evaluation for arm numbness in August 2004, the veteran 
said that he frequently awoke at night with numbness in one 
or the other arm, which was relieved by turning and 
repositioning.  He also noted increasing pain radiating from 
his neck down his left lateral arm.  Examination revealed 
full range of motion of the neck, shoulder, and arm.  
Neurovascular status of his left upper arm was intact, and 
grip strength was 5/5.  The diagnosis was positional 
neuropathy of brachial plexus bilaterally.  The veteran was 
to continue to reposition each arm when numbness occurred 
during sleep.

Although there are complaints in service related to numbness 
of the arms, right hand pain, and genital warts, there is no 
evidence of a chronic medical condition related to service, 
including on service medical evaluations in March and August 
2004.  When examined in August 2004, there was full range of 
motion of the right hand and no interference with normal 
activities.  The veteran's arm numbness only occurred at 
night as the result of his sleeping position, and he did not 
have genital warts when seen in August 2004.  Moreover, there 
is no post-service medical evidence of any of the 
disabilities at issue; and, therefore, there is no nexus 
evidence linking any current disability to service.

Consequently, service connection for a right hand and knuckle 
disability, for a disability manifested by numbness of the 
arms, and for genital warts is not warranted.  

Although written statements from the veteran have been 
considered, and a lay person is competent to testify about 
symptomatology, a layperson without medical training is not 
qualified to render a medical opinion linking a disability to 
service.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 (1992).


Thus, the veteran cannot provide competent medical evidence 
of a linkage between any claimed current disorder and 
military service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Although the veteran has contended that the VA examination in 
August 2004 was only 35 minutes and that some of the recorded 
statements are inaccurate, the veteran has not contended that 
the medical evidence obtained from the examination is 
inaccurate as to the presence of disabilities - the critical 
basis upon which the claims are presently denied.  With 
respect to incorrect statements, the Board would note that it 
was recorded in the veteran's service records in April 2004 
that he had injured his right hand while boxing.

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claims denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Initial Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

A noncompensable evaluation is assigned when external or 
internal hemorrhoids are mild or moderate; a 10 percent 
evaluation is assigned for hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences; a 20 percent evaluation is 
granted for hemorrhoids with persistent bleeding, and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2008).

The veteran's service-connected hemorrhoids are currently 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 7336.  

When examined by VA in August 2004, the veteran had internal 
hemorrhoids that were not considered to cause any functional 
impairment.  

The medical evidence of record shows no more than moderate 
hemorrhoids, with no evidence that the veteran's hemorrhoids 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences; and the 
veteran has not contended that his hemorrhoids meet the 
criteria for a compensable rating.  Consequently, a 
compensable evaluation is not warranted for hemorrhoids.  

The Board has considered whether another diagnostic code is 
"more appropriate" than Diagnostic Code 7336 to rate the 
veteran's service-connected hemorrhoids.  See Tedeschi, 7 
Vet. App. at 414.  However, as the medical evidence does not 
show impairment of sphincter control, stricture of the rectum 
and anus, or prolapse of the rectum, a compensable rating is 
not warranted under another possibly applicable diagnostic 
code for the veteran's hemorrhoids.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 7332, 7333, 7334 (2008).


ORDER

Service connection for a disability of the right hand and 
knuckle is denied.

Service connection for a disability manifested by numbness of 
the right arm is denied.

Service connection for a disability manifested by numbness of 
the left arm is denied.

Service connection for genital warts is denied.

An initial compensable evaluation for service-connected 
hemorrhoids is denied.


REMAND

A review of the claims file reveals that the veteran 
complained of low back problems in service, and acute back 
strain was noted in May 1989.  Acute low back sprain was 
diagnosed in March 2004.  On VA examination in August 2004, 
the diagnosis was mechanical low back pain, with a functional 
assessment that there was probably a mild decrease in back 
range of motion when the veteran was symptomatic.  When 
examined by a private physician for VA purposes in May 2007, 
the veteran had degenerative changes of the lumbar spine with 
multiple disc protrusions from L3-S1.  It was noted that 
there was a documented onset of low back pain in 1988 with 
recurrent flare-ups.  However, there is no specific nexus 
opinion on whether the veteran's current low back disability 
is causally related to service.


Additionally, the May 2007 examination was not of record when 
the veteran's claim for service connection for a low back 
disability was denied by the statement of the case in 
November 2006.  This evidence is not accompanied by a waiver 
of RO review.  See 38 C.F.R. § 20.1304 (2008).  

Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO should request that the 
veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for service-connected low 
back disability since May 2007.  After 
securing the necessary authorization, the 
AMC/RO must attempt to obtain copies of 
any pertinent treatment records 
identified by the veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.	The AMC/RO should also arrange a 
review of the 
claims file by an appropriate health care 
provider to ascertain the relationship 
between the current low back disability 
and service.  The veteran's claims file, 
including any additional records obtained 
pursuant to the development requested 
above, must be made available to the 
reviewer. 

The reviewer must express an opinion 
as to whether the veteran has a 
chronic low back disability that is 
etiologically associated with his 
military service.  The rationale for 
all opinions expressed should be 
provided.  

If the reviewer determines that a 
current examination is required in 
order to provide a reasoned opinion, 
an examination of the veteran should 
be conducted, to include any 
appropriate tests, and a copy of the 
examination report must be 
associated with the claims file. If 
such an examination is conducted, 
the claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of 
these materials in any report 
generated.

3.  If an examination is scheduled, the 
AMC/RO must notify the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  After the above has been completed, 
the AMC/RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination report, 
if any.  If any report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the providing 
physician for corrective action.

5.  Thereafter, the AMC/RO should re-
adjudicate the veteran's claim for 
service connection for a low back 
disability in light of all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO/AMC and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


